NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VINCENT U. SOLOMON,                             No. 14-17041
                                                    14-17188
                Plaintiff-Appellant,
                                                D.C. No. 2:10-cv-02103-WBS-AC
 v.

BARAJAS; et al.,                                MEMORANDUM*

                Defendants-Appellees.

                   Appeals from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      California state prisoner Vincent U. Solomon appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging various

constitutional claims. We have jurisdiction under 28 U.S.C. §1291. We review de

novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Solomon’s

deliberate indifference claim against defendant Dr. Tate because Solomon failed to

raise a genuine dispute of material fact as to whether Dr. Tate was deliberately

indifferent in treating Solomon’s pain. See id. at 1058-60 (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to an inmate’s health; medical malpractice, negligence, or a difference of opinion

concerning the course of treatment does not amount to deliberate indifference);

McGuckin v. Smith, 974 F.3d 1050, 1060 (9th Cir. 1992) (“A defendant must

purposefully ignore or fail to respond to a prisoner’s pain or possible medical need

in order for deliberate indifference to be established.”), overruled on other grounds

by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).

      The district court did not abuse its discretion by denying Solomon’s motion

to appoint counsel because Solomon did not demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement for

appointment of counsel).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

                                          2                                       14-17041
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court because

they are not part of the record on appeal. United States v. Elias, 921 F.2d 870, 874

(9th Cir. 1990).

      AFFIRMED.




                                         3                                   14-17041